DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art documents are Hirotsu (JP 01-230439), Montonen (JP 06-256031), Tsuji (US 5,383,990) and Jacques (US 5,437,703).
Although Hirotsu, Tsuji, and Jacques all teach methods of co-forming a stack of glass sheets by placing a first and second sheet of glass on a shaping fame with an open central cavity; while the prior art documents teach applying a force to the stack of glass sheets, the prior art documents do not teach or suggest during at least a portion of the heating, controlling a flow of fluid in a space between the first sheet and second sheet at or near one or more of the edges and/or corners.
Although Montonen teaches a method of shaping a glass sheet on a shaping fame with an open central cavity and controlling a flow of fluid during the heating step; Montonen does not teach or suggest co-forming a stack of glass sheets and does not teach or suggest controlling a flow of fluid in a space between the first sheet and second sheet at or near one or more of the edges and/or corners.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741